DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   

Response to Amendments/Arguments
Amendments made to claims 1-3, and the addition of claims 4-20, as filed on July 11, 2022, are acknowledged. 
The amendments made to claims 1-3 have overcome the previous rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth in the Office Action mailed on April 13, 2022. 
Applicant’s arguments with respect to amended claims have been considered but are moot because the arguments do not apply to new ground(s) of rejection in this Office Action necessitated by the amendments made to the claims.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 8 and 15, they recite wherein the organic salt comprises quinidine or a derivative of quinidine.  However, all disclosures except one (1st paragraph on page 9) related to the organic salt in the Specification as originally filed refer guanidine or a derivative of guanidine as the organic salt (24 occurrences for guanidine, as compared with one occurrence for quinidine). It appears that quinidine is a typo of guanidine.  For the purpose of this examination, the examiner interprets the limitation “quinidine or a derivative of quinidine” as “guanidine or a derivative of guanidine”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1, 9 and 16, they recite the liquid consisting essentially of an organic salt and an ammonia or organic base; however, it misses an essential component, which is water.  For the purpose of this examination, the examiner interprets the liquid consisting essentially of an organic salt, an ammonia or organic base, and water. 
Regarding claims 2-8, they are indefinite due to their dependency on claim 1. 
Regarding claims 10-15, they are indefinite due to their dependency on claim 9. 
Regarding claims 17-20, they are indefinite due to their dependency on claim 16. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-2, 4 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Penta et al. (US8795548).
	Regarding claim 1, Penta discloses a polishing liquid consisting essentially of: water, an organic salt that exhibits a basic property by hydrolysis and contains no metal and an organic base that contains no metal are dissolved, and no abrasive grains are contained (guanidine carbonate reads on the organic salt, piperazine reads on the organic base, claims 1, 3 and 6).  It is noted that claim 1 is drawn to a composition claim and the recitation of "that is used when one surface of a wafer is polished by use of a fixed abrasive grain polishing pad with abrasive grains fixed in the pad" in the preamble is considered as intended use of the claimed composition/function of the claimed composition.  A composition claim covers what the composition is not what the composition does.  See In re Spada, 911 F.2d 705, 708, 15 USPQ2d 1655, 1657 (Fed. Cir. 1990) ("The discovery of a new property or use of a previously known composition, even when that property and use are unobvious from prior art, can not impart patentability to claims to the known composition."); Titanium Metals Corp. of Am. v. Banner, 778 F.2d 775, 782, 227 USPQ 773, 778 (Fed. Cir. 1985) (intended use of an old composition does not render composition claim patentable); and In re Zierden, 56 C.C.P.A. 1223, 411 F.2d 1325, 1328, 162 USPQ 102, 104 (CCPA 1969) (" [M]ere statement of a new use for an otherwise old or obvious composition cannot render a claim to the composition patentable.").
Regarding claim 2, Penta discloses wherein the organic salt includes a strong basic cation and a weak acidic anion (guanidine carbonate, claims 1, 3 and 6), and the organic base contains an amine (piperazine, claim 1).
Regarding claim 4, Penta discloses wherein the organic base comprises the amine, and wherein the amine comprises piperazine (claim 1).
Regarding claim 6, Penta discloses wherein the strong basic cation comprises an organic base containing nitrogen (guanidine carbonate, claims 1, 3 and 6).
Regarding claim 7, Penta discloses wherein the weak acidic anion comprises an anion of carbonic acid (carbonate, claim 3).
Regarding claim 8, Penta discloses wherein the organic salt comprises guanidine or a derivative of guanidine (guanidine carbonate, claims 1, 3 and 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5, 9-10, 12, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bian (US7491252) in view of Iwano (US20160280961).
Regarding claim 1, Bian discloses a polishing liquid (CMP composition, lines 11-15, column 1) consisting essentially of: water (line 35, column 3), an organic salt that exhibits a basic property by hydrolysis and contains no metal is dissolved (guanidine carbonate reads on the organic salt, lines 10-30, column 3), and no abrasive grains (line 16, column 3) are contained (lines 1-35, column 3).  Bian is silent about an ammonia or organic base that contains no metal.  However, Bian teaches that pH needs to be in a useful range for the organic salt (guanidine barrier removal agent) to be effective (lines 31-35, column 3).  In addition, Iwano teaches that histidine (an organic base) is an example of conventionally-known pH adjuster for a polishing liquid (paragraph 0181).  Therefore, it would have been obvious to one of ordinary skill, in the art before the effective filing date of the claimed invention, to use histidine, which is a known pH adjuster as taught by Iwano, in the composition of Bian, in order to adjust pH in a range that is useful for the polishing liquid of Bian.
Regarding claim 2, Bian in view of Iwano discloses wherein the organic salt includes a strong basic cation and a weak acidic anion (guanidine carbonate, Bian, lines 10-30, column 3), and the organic base contains basic amino acid (histidine, Iwano, paragraph 0181).
Regarding claim 5, Bian in view of Iwano discloses wherein the ammonia or organic base comprises the basic amino acid, and wherein the basic amino acid comprises histidine (Iwano, paragraph 0181).
Regarding claim 9, Bian discloses a polishing liquid (CMP composition, lines 11-15, column 1) consisting essentially of: water (line 35, column 3), an organic salt that exhibits a basic property by hydrolysis and contains no metal is dissolved (guanidine carbonate reads on the organic salt, lines 10-30, column 3), and no abrasive grains (line 16, column 3) are contained (lines 1-35, column 3), wherein the organic salt is a water-soluble salt (guanidine carbonate, lines 10-30, column 3), wherein a concentration of the organic salt is between 0.2 to 6 wt % (lines 26-30, column 3).  The concentration rnage disclosed by Bian overlaps with the range recited in the instant claim.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).
Bian is silent about an ammonia or organic base that contains no metal.  However, Bian teaches that pH needs to be in a useful range for the organic salt (guanidine barrier removal agent) to be effective (lines 31-35, column 3).  In addition, Iwano teaches that histidine (an organic base) is an example of conventionally-known pH adjuster for a polishing liquid (paragraph 0181).  Therefore, it would have been obvious to one of ordinary skill, in the art before the effective filing date of the claimed invention, to use histidine, which is a known pH adjuster as taught by Iwano, in the composition of Bian, in order to adjust pH in a range that is useful for the polishing liquid of Bian.
Bian in view of Iwano is silent about the concentration of the organic base.  However, Iwano teaches that histidine (an organic acid) is use for adjusting pH of the polishing liquid (paragraph 0181).  Therefore, it would have been obvious to one of ordinary skill, in the art before the effective filing date of the claimed invention, to optimize the concentration of histidine (a result-effective variable) to achieve desirable pH range.  Additionally, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable range by routine experimentation and there is no evidence of the criticality of the claimed range.  See MPEP 2144.05 II.
Regarding claim 10, Bian in view of Iwano discloses wherein the organic salt includes a strong basic cation and a weak acidic anion (guanidine carbonate, Bian, lines 10-30, column 3), and the organic base contains basic amino acid (histidine, Iwano, paragraph 0181).
Regarding claim 12, Bian in view of Iwano discloses wherein the ammonia or organic base comprises the basic amino acid, and wherein the basic amino acid comprises histidine (Iwano, paragraph 0181).
Regarding claim 16, Bian discloses a polishing liquid (CMP composition, lines 11-15, column 1) consisting essentially of: water (line 35, column 3), an organic salt that exhibits a basic property by hydrolysis and contains no metal is dissolved (guanidine carbonate reads on the organic salt, lines 10-30, column 3), and no abrasive grains (line 16, column 3) are contained (lines 1-35, column 3), wherein the organic salt includes a strong basic cation and a weak acidic anion (guanidine carbonate, Bian, lines 10-30, column 3), wherein a concentration of the organic salt is between 0.2 to 6 wt % (lines 26-30, column 3).  The concentration rnage disclosed by Bian overlaps with the range recited in the instant claim.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).
Bian is silent about an ammonia or organic base that contains no metal, and the organic base contains at least one of an amine, or a basic amino acid.  However, Bian teaches that pH needs to be in a useful range for the organic salt (guanidine barrier removal agent) to be effective (lines 31-35, column 3).  In addition, Iwano teaches that histidine (an organic base which is a basic amino acid) is an example of conventionally-known pH adjuster for a polishing liquid (paragraph 0181).  Therefore, it would have been obvious to one of ordinary skill, in the art before the effective filing date of the claimed invention, to use histidine, which is a known pH adjuster as taught by Iwano, in the composition of Bian, in order to adjust pH in a range that is useful for the polishing liquid of Bian.
Bian in view of Iwano is silent about the concentration of the organic base.  However, Iwano teachws that histidine (an organic acid) is use for adjusting pH of the polishing liquid (paragraph 0181).  Therefore, it would have been obvious to one of ordinary skill, in the art before the effective filing date of the claimed invention, to optimize the concentration of histidine (a result-effective variable) to achieve desirable pH range.  Additionally, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable range by routine experimentation and there is no evidence of the criticality of the claimed range.  See MPEP 2144.05 II.
Regarding claim 18, Bian in view of Iwano discloses wherein the ammonia or organic base comprises the basic amino acid, and wherein the basic amino acid comprises histidine (Iwano, paragraph 0181).
Claim 3 is rejected under 35 U.S.C. 103 as being obvious over Penta et al. (US8795548) as applied to claim 1 above.
Regarding claim 3, Penta discloses wherein a concentration of the organic salt is in the range of 0.0005 to 10 wt % (lines 21-35, column 5), and a concentration of the m organic base is more than 0.025 wt % (0.04 to 0.06 moles/L of piperazine, lines 35-39, column 5).  The concentration range for the organic salt overlaps with the range recited in the instant claim.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).
Claims 9-11, 13-17 and 19-20 are rejected under 35 U.S.C. 103 as being obvious over Penta et al. (US8795548).
Regarding claim 9, Penta discloses a polishing liquid consisting essentially of: water, an organic salt that exhibits a basic property by hydrolysis and contains no metal and an organic base that contains no metal are dissolved, and no abrasive grains are contained (guanidine carbonate reads on the organic salt, piperazine reads on the organic base, claims 1, 3 and 6), wherein the organic salt is a water-soluble salt (guanidine carbonate, claim 6), wherein a concentration of the organic salt is in the range of 0.0005 to 10 wt % (lines 21-35, column 5), and a concentration of the m organic base is more than 0.025 wt % (0.04 to 0.06 moles/L of piperazine, lines 35-39, column 5).  The concentration range for the organic salt overlaps with the range recited in the instant claim.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).  
Regarding claim 10, Penta discloses wherein the organic salt includes a strong basic cation and a weak acidic anion (guanidine carbonate, claims 1, 3 and 6), and the organic base contains an amine (piperazine, claim 1).
Regarding claim 11, Penta discloses wherein the organic base comprises the amine, and wherein the amine comprises piperazine (claim 1).
Regarding claim 13, Penta discloses wherein the strong basic cation comprises an organic base containing nitrogen (guanidine carbonate, claims 1, 3 and 6).
Regarding claim 14, Penta discloses wherein the weak acidic anion comprises an anion of carbonic acid (carbonate, claim 3).
Regarding claim 15, Penta discloses wherein the organic salt comprises guanidine or a derivative of guanidine (guanidine carbonate, claims 1, 3 and 6).
Regarding claim 16, Penta discloses a polishing liquid consisting essentially of: water, an organic salt that exhibits a basic property by hydrolysis and contains no metal and an organic base that contains no metal are dissolved, and no abrasive grains are contained (guanidine carbonate reads on the organic salt, piperazine reads on the organic base, claims 1, 3 and 6), wherein the organic salt includes a strong basic cation and a weak acidic anion (guanidine carbonate, claims 1, 3 and 6), and the organic base contains an amine (piperazine, claim 1), wherein a concentration of the organic salt is in the range of 0.0005 to 10 wt % (lines 21-35, column 5), and a concentration of the m organic base is more than 0.025 wt % (0.04 to 0.06 moles/L of piperazine, lines 35-39, column 5).  The concentration range for the organic salt overlaps with the range recited in the instant claim.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).  
Regarding claim 17, Penta discloses wherein the organic base comprises the amine, and wherein the amine comprises piperazine (claim 1).
Regarding claim 19, Penta discloses wherein the strong basic cation comprises an organic base containing nitrogen (guanidine carbonate, claims 1, 3 and 6).
Regarding claim 20, Penta discloses wherein the weak acidic anion comprises an anion of carbonic acid (carbonate, claim 3).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIONG-PING LU whose telephone number is (571) 270-1135.   The examiner can normally be reached on M-F: 9:00am – 5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIONG-PING LU/
Primary Examiner, Art Unit 1713